Order granting plaintiff’s motion to punish the defendant for contempt for his violation of the provisions of an order pendente lite and a final judgment of injunction forbidding him to solicit or canvass customers of the plaintiff affirmed, with ten dollars costs and disbursements. No opinion. Order confirming official referee’s report and fining the defendant for said contempt of court *606reversed on the law, without costs, and the matter remitted anew to the Special Term because of the failure to submit, on the motion for confirmation, the minutes upon which the report of the referee was based. (Matter of Reigrod [Kirk], 246 App. Div. 729.) Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.